Citation Nr: 0411512	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from March 1967 to October 
1969. 

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a February 2003 rating decision of the Wichita, 
Kansas, Regional Office (RO) that held that new and material 
evidence had not been received to reopen a claim for service 
connection for a hepatitis disability.  


FINDINGS OF FACT

1.  By a letter of notice dated in December 1996, the RO 
informed the veteran of its decision to deny his reopened 
claim for service connection for a hepatitis disability and 
of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the December 1996 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

1.  The December 1996 rating decision, which denied service 
connection for hepatitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

2.  The evidence received since the December 1996 rating 
decision is new and material to reopen the veteran's claim 
for service connection for hepatitis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a)(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein, further development with regard to VA's 
duty to notify would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Nevertheless, the Board notes that July 2002 and September 
2002 VA letters to the veteran informed him of the evidence 
necessary to substantiate his claim, as well as his and VA's 
development responsibilities, and requested that the veteran 
provide any evidence in his possession that pertains to the 
claim.  The veteran was again requested to submit additional 
evidence concerning his appeal to the Board by a letter dated 
in November 2003.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 14 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private medical record, 
as well as VA outpatient treatment records.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

Factual Background

The Old Evidence

On a January 1967 report of medical history conducted in 
conjunction with the veteran's entrance examination, the 
veteran reported having a history of hepatitis and liver 
disease.  An examiner, on the physician's summary section of 
this report of medical history, noted that the veteran 
reported having hepatitis.  However, no abnormalities were 
noted on the report of medical examination in January 1967.  
On an October 1969 report of medical history conducted in 
conjunction with the veteran's separation examination, the 
veteran reported a history of liver trouble and indicated 
that he had had hepatitis two times--in 1967 and 1969.  
However, no abnormalities were noted on the report of medical 
examination in October 1969.  The remaining service medical 
records are negative for complaints or findings pertaining to 
hepatitis or any injury or disease of the liver.

A private, outpatient laboratory report dated in February 
1987 reveals that the veteran's hepatitis profile reflects 
that under the Hepatitis B Core AB column, "POS (HBCAB 
Detected)."

In June 1995, the veteran submitted to a general VA medical 
examination.  He reported a history of having hepatitis B in 
1969 and having been treated at the 106th General Hospital in 
Japan where he was hospitalized for approximately eleven 
days. The examiner diagnosed the veteran with a history of 
hepatitis, 1969, with no recurrence or symptoms.

The veteran, on an unknown date, submitted additional service 
medical records dated in August 1969.  These records include 
a clinical record dated in August 1969, in which the 
veteran's chief complaint was yellow eyes.  The veteran 
reported a history since 1966 of a febrile illness with 
jaundice, which was managed as hepatitis.  The veteran was 
diagnosed with infectious hepatitis that was treated and 
improved.  The additional service medical records also 
consisted of a clinical record cover sheet dated in August 
1969, which reflects that the veteran was diagnosed with 
infectious hepatitis, treated and improved, and had a 19-day 
stay in the hospital or infirmary.

The January 1972 Deferred or Confirmed Rating Decision 

In a Deferred or Confirmed Rating Decision dated in January 
1972, the rating specialist noted that, "the SR's show 
history of hepatitis at time of enlistment and the service 
medical treatment records are negative for observation or 
treatment of hepatitis."  The claims folder does not show 
the presence of a rating decision that denied the veteran's 
claim for entitlement to service connection for hepatitis.  
However, in February 1972, the RO sent the veteran notice 
that his claim for service connection for hepatitis was 
denied.

The July 1995 Rating Decision

By rating action dated in July 1995, the RO denied the 
veteran's claim to reopen the claim for service connection 
for hepatitis on the basis that although the new evidence 
showed treatment in service for hepatitis, there was no 
evidence of any current residuals.

The December 1996 Rating Decision

By rating action dated in December 1996, the RO held that new 
and material evidence had been received to reopen the claim 
for service connection for hepatitis, and denied the reopened 
claim on the basis that the evidence did not establish the 
existence of a current residual disability resulting from the 
hepatitis in service.

The Additional Evidence

In March 2002, the veteran submitted additional evidence on 
behalf of his claim to reopen his claim for service 
connection for hepatitis C.  The veteran stated that he had 
hepatitis C, Geno Type 2B, common to Europe and Asia.  The 
additional evidence consisted of a copy of the same clinical 
record and clinical record cover sheet dated in August 1969, 
which had been previously considered at the time of the 
December 1996 rating decision.

The claims file also reveals that the additional evidence 
includes VA outpatient treatment records from July 1997 to 
July 2002.  These outpatient treatment records include a 
January 2000 and a February 2000 VA general/primary care 
record, which discloses that a VA physician informed that 
veteran that he was hepatitis C positive.  Additionally, the 
records include a June 2001 hepatology report, where a staff 
physician indicated that he believed that the veteran was 
hepatitis C positive with a high viral load and abnormal 
liver function tests.  The physician also noted that the 
veteran had no chronic manifestations of end-stage liver 
disease, no extraintestinal manifestations of chronic 
hepatitis C and that his prothrombin time, PTT and albumin 
were unremarkable.  The physician further commented that the 
veteran's platelets were normal and there were no features of 
portal hypertension.  His impression of the veteran's 
condition was chronic hepatitis C.  In an August 2001 general 
medicine outpatient clinic/infectious diseases outpatient 
consult report, the veteran reported that while on active 
duty, when he was ill on leave from Vietnam, he was told that 
he had hepatitis.  The examiner, from this August 2001 
examination, indicated that the veteran had not undergone a 
liver biopsy and was waiting for treatment with pegylated 
interferon alfa and ribavirin when the ribavirin tablets 
became available.  The examiner's assessment of the veteran's 
condition was chronic hepatitis C with hepatomegally, 
elevated protime.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

The Board finds that the VA outpatient treatment records from 
July 1997 to July 2002, which were submitted subsequent to 
the December 1996 RO determination, are new and material 
because they were not of record at the time of the prior 
final RO denial in December 1996.  Further, those records, 
particularly the January 2000, February 2000, June 2001, and 
August 2001 records where VA physicians diagnosed the veteran 
with hepatitis C, when considered with previous evidence of 
record, relates to whether or not the veteran has a current 
residual disability (here, hepatitis C) that results from the 
hepatitis that he had while in service.  Moreover, the 
additional evidence raises a reasonable possibility of 
substantiating the veteran's claim that his current hepatitis 
C disability is related to the hepatitis that he had while in 
service.  Accordingly, the Board concludes that the VA 
outpatient treatment records dated from July 1997 to July 
2002, which were received subsequent to the December 1996 RO 
denial, are new and material and the claim for service 
connection for a hepatitis disability is reopened.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran asserts that entitlement to service 
connection is warranted for his hepatitis C disability.  
Service medical records reflect that the veteran reported a 
medical history of hepatitis, in conjunction with examination 
for entrance into and separation from service.  The reports 
of physical examination conducted at those times did not note 
any abnormality of the liver.  However, the service medical 
records do reveal the veteran was diagnosed with and 
hospitalized for hepatitis in service.  The claims file also 
reflects that the veteran has undergone treatment for his 
hepatitis disability at outpatient VA facilities since 
January 2000.  However, the examiners, in these examinations, 
did not comment on the nature or etiology of the veteran's 
disability or provide a nexus opinion.  In light of the fact 
that there has been no opinion as to the nature and etiology 
of the veteran's hepatitis condition and the fact that the 
veteran's hepatitis disability may have preexisted service, 
the Board finds that an attempt should be made to secure all 
records of treatment of hepatitis prior to service, as well 
as a clinical opinion as to nature and etiology, to include 
aggravation of any hepatitis disability demonstrated to have 
existed prior to service.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his hepatitis 
disability prior to, and since, his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
hepatology, if available, to determine 
the nature and etiology of his hepatitis 
C disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
preexisting hepatitis disability was 
aggravated by the veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that the veteran's current hepatitis C 
disability is etiologically related to 
his service in the military.  The 
rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



